NO. 07-10-0074-CR
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                                 JULY
26, 2010
                                            ______________________________
 
                                                      IRENE ELAINE MAESTAS, 
 
                                                                                                            Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS, 
 
                                                                                                            Appellee
                                         _________________________________
 
                FROM THE
COUNTY COURT AT LAW NO. 1 OF POTTER COUNTY;
 
                       NO.  123,202-1; HON. W.F. “CORKY” ROBERTS,
PRESIDING
                                           _______________________________
 
Anders Opinion
_______________________________
 
Before QUINN, C.J., and CAMPBELL and
HANCOCK, JJ.
Irene
Elaine Maestas (appellant) appeals her conviction for
failing to report child abuse.  Appellant’s
appointed counsel has now filed a motion to withdraw, together with an Anders1
brief, wherein he certified that, after diligently searching the record, he
concluded that the appeal was without merit. 
Along with his brief, appellate counsel filed a copy of a letter sent to
appellant informing her of counsel’s belief that there was no reversible error
and of appellant’s right to file a response pro se.  By letter dated June 16, 2010, this court also
notified appellant of her right to tender her own response and set July 16,
2010, as the deadline to do so.  To date,
no response has been filed.   
            In compliance with the principles enunciated
in Anders, appellate counsel discussed one potential area for
appeal.  It included the sufficiency of
the evidence.  However, counsel then
proceeded to explain why the evidence was sufficient to support appellant’s
conviction.
            In addition, we have conducted our
own review of the record to assess the accuracy of appellate counsel’s
conclusions and to uncover any reversible error pursuant to Stafford v.
State, 813 S.W.2d 508 (Tex. Crim. App. 1991).  After doing so, we concur with counsel’s
conclusions.  
            Accordingly, the motion to withdraw
is granted, and the judgment is affirmed.[2] 
 
                                                                                    Brian
Quinn 
                                                                                    Chief
Justice
 
Do not publish.     
 
 




1See
Anders v. California, 386 U.S. 738, 744-45, 87 S.Ct.
1396, 18 L. Ed. 2d 493 (1967). 


[2]Appellant has the right to file a pro
se petition for discretionary review from this opinion.